  Case 3:07-cr-00359-D Document 222 Filed 07/29/20                   Page 1 of 2 PageID 2117



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

UNITED STATES OF AMERICA,                       §
                                                §
                               Plaintiff,       §
                                                §      Criminal No. 3:07-CR-359-D(01)
VS.                                             §
                                                §
ANTONIO DESMOND STONE,                          §
                                                §
                               Defendant.       §

                                    MEMORANDUM OPINION
                                       AND ORDER

       Defendant Antonio Desmond Stone (“Stone”), who was convicted in 2008 following a jury

trial for the offenses of conspiracy to commit bank fraud, aggravated identity theft, and bank fraud,

and maintains that he has completed his sentence, has written a letter requesting that the court

restore his gun rights or direct him how to proceed to get his gun rights restored. He says in his

letter that he has talked with the Bureau of Alcohol, Tobacco, Firearms and Explosives (“ATF”) and

the Federal Bureau of Investigation and was told to go through the court that sentenced him. Stone

maintains that, since his release (his term of supervised release was revoked in 2018), he has been

a productive citizen with no criminal activity, he is restarting his business in the trucking industry,

he has a family that includes his wife and several children, and he would like to protect his family

by legally possessing a firearm.

       The court is unable at this time to grant Stone the relief he seeks. A convicted federal felon

may seek to reinstate his firearm privileges by filing an application under 18 U.S.C. § 925(c).

Unless an application is denied by ATF, however, the court is precluded from reviewing the

application under § 925(c). See United States v. Bean, 537 U.S. 71, 75-76 (2002) (finding Congress

has withheld funds to implement § 925(c) since 1992, but concluding “an actual adverse action on
  Case 3:07-cr-00359-D Document 222 Filed 07/29/20                  Page 2 of 2 PageID 2118



the application by ATF is a prerequisite for judicial review”); Drake v. United States, 538 Fed.

Appx. 584, 584 (5th Cir. 2013) (per curiam) (concluding that district court lacked jurisdiction to

review application for relief from disability related to firearm ownership because no application was

filed under § 925(c)); United States v. McGill, 74 F.3d 64, 68 (5th Cir. 1996) (holding that Congress

had suspended § 925(c) relief for individuals seeking to reinstate their firearm privileges).

       Accordingly, Stone must pursue his request by filing the proper application with ATF. The

court cannot conduct judicial review unless and until ATF denies his application. Treating the letter

as a motion, the motion is denied.

       SO ORDERED.

       July 29, 2020.



                                              _________________________________
                                              SIDNEY A. FITZWATER
                                              SENIOR JUDGE




                                                -2-
